                                                                                 USDC SDNY
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                                                                 DATE FILED: 
                                                 THE CITY OF NEW YORK
GEORGIA A. PESTANA                              LAW DEPARTMENT                                                CURT BECK
Acting Corporation Counsel                          100 CHURCH STREET                           Special Corporation Counsel
                                                    NEW YORK, NY 10007                          E-mail: cbeck@law.nyc.gov
                                                                                                     Phone: (212) 356-3524
                                                                                                        Fax: (212) 356-3509



                                                 May 27, 2021


          VIA ECF

          The Honorable Mary Kay Vyskocil
          United States District Court Judge
          Southern District of New York
          United States Courthouse
          500 Pearl Street
          New York, NY 10007

                             Re: Emily Whalen v. City of New York, et al., 21 Civ. 4116 (MKV)

          Dear Judge Vyskocil:

                         I am the Special Corporation Counsel in the office of Georgia A. Pestana, Acting
          Corporation Counsel of the City of New York, representing defendant City of New York in the
          above-referenced matter in which plaintiff alleges, inter alia, that she was falsely arrested in
          violation of her constitutional rights. Defendant City respectfully requests an extension of time
          to answer, move or otherwise respond to the complaint. Plaintiff’s counsel, Massai I. Lord,
          Esq., has graciously consented to extend the time for defendants to answer, move or
          otherwise act with respect to the complaint by 45 days from the date I made my request,
          May 26, 2021, to, and including, July 12, 2021. To the extent that P.O. Anthony Ruggiero
          has been properly served, we respectfully request that the Court sua sponte extend his time
          to answer, move or otherwise act in similar fashion.

                          There are several reasons for seeking an enlargement of time in this matter. In
          accordance with this office’s obligations under Rule 11 of the Federal Rules of Civil Procedure,
          we need time to investigate the allegations set forth in the complaint. Furthermore, it is our
          understanding that the records of the underlying criminal actions, including police records, may
          have been sealed pursuant to N.Y. Crim. Pro. L. § 160.50. Therefore, this office is forwarding to
          plaintiff for execution consents and authorizations for the release of sealed arrest and criminal
          prosecution records so that defendants can access the information, evaluate the claims in the
          complaint, and properly respond to the allegations therein.
                   To my knowledge, no previous request for an extension of this sort has been made
    in this case. Accordingly, we respectfully request the Court grant the relief set forth above.

                  In addition, in light of the above, Mr. Lord and I also discussed Your Honor’s
    Order, dated May 13, 2021. In light of our agreements to each other yesterday to cooperate to
    move this case forward as expeditiously as possible and meet the [proposed] July 12, 2021
    deadline requested above the parties jointly and respectfully request that the dates set forth
    in Your Honor’s May 13, 2021 Order 1 be adjourned to dates after July 12, 2021 which both
    suit the Court’s convenience and allow Mr. Lord and me the opportunity to make our
    discussions regarding settlement and/or a discovery plan as fruitful as possible.

                  Mr. Lord and I thank Your Honor for considering our requests.

                                                       Respectfully submitted,

                                                       Curt Beck
    CPB/hs                                             Curt Beck
                                                       Special Corporation Counsel




    cc:    Massai I. Lord, Esq. (via ECF)



7KLVUHTXHVWLV*5$17('7KH,37&LV$'-2851('WR-XO\DW$07KHMRLQWOHWWHULVGXH
RQHZHHNEHIRUHWKHFRQIHUHQFH


                                                 0D\




    1
      Pursuant to Your Honor’s Individual Practice Rule G, the parties note that the two dates Your
    Honor set are: June 3, 2021 for submission of the parties’ Proposed Case Management Plan and
    June 10, 2021 for the Initial Pretrial Conference.



                                                  2
